DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
housing track check structure in claims 18, 22.
retention body track check structure in claims 18, 22.
retention body upper side check structure in claim 24.
housing under portion-upper side check structure in claim 24.
retention body under portion-upper side check structure in claim 26.
housing upper side check structure in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 37 is/are objected to because of the following informalities: please change “retention body with a housing” to “retention body within a housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,13-15, 28, 31, 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauchwerger et al. (US 10,383,655, “Rauchwerger”).
Regarding claims 1-5, 34-36, Rauchwerger discloses a surgical incision apparatus for puncturing a cutaneous layer of a subject for providing guided access to a subcutaneous organ or subcutaneous cavity of the subject. The apparatus includes a retention body (106) capable of securing a cutting tool (blade 500; C2;L54-60) therein. Figure 6 shows the cutting tool disposed within a portion of the retention body that includes a cylindrical tube (114; C2;L14-20). The retention body has distal and proximal ends. A housing (108) is capable of receiving the retention body (Fig. 2). The housing includes distal and proximal ends. A guidewire holder member (412; C3;L1-5) is disposed on the housing and is capable of receiving a guidewire (802) therein and aligning the guidewire to allow cutting tool to travel along the guidewire (C3;L10-18). The retention body is capable of being movably attached relative to the housing to allow the distal end of the retention body to advance toward the subject to a deployed position and withdraw away from the subject to a retracted position (Figs. 3, 5; C2;L35-52).
Regarding claim 13, Rauchwerger discloses that the guidewire holder member is at least a conduit, groove, slit, lumen, bore, or channel (C3;L1-5).
Regarding claims 14 and 15, Rauchwerger discloses that the housing includes a housing channel in the form of a lumen that receives the retention body disposed therein to provide for the retention body being movably attached relative to the housing to allow the distal end of the retention body to advance toward the subject to a deployed position and be withdrawn away from the subject to a retracted position (Figs. 3, 5).
Regarding claims 28 and 31, Rauchwerger discloses that the retention body is capable of securing the cutting tool to the retention body to provide a specified alignment of the cutting tool relative to the retention body  whereby advancement of the distal end of the retention body is substantially in the direction going from the proximal end of the retention body to the distal end of the retention body. The alignment of the cutting tool provides for approximately about a 90 degree angle with the distal end of the housing (Figs. 2, 3, 5, 8).
Claim(s) 1-5, 13-15, 28-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang et al. (US 2004/0133227A1, “Shang”).
Regarding claims 1-5, 34-36, Shang discloses a surgical incision apparatus for puncturing a cutaneous layer of a subject for providing guided access to a subcutaneous organ or subcutaneous cavity of the subject. The apparatus includes a retention body (16,18) capable of securing a cutting tool (blade 2) therein. The retention body has distal and proximal ends. A housing (6) is capable of receiving the retention body (Fig. 1). The housing includes distal and proximal ends. A guidewire holder member (4; [0042]) is disposed on the housing and is capable of receiving a guidewire (not shown; [0052]) therein and aligning the guidewire to allow cutting tool to travel along the guidewire [0053]. The retention body is capable of being movably attached relative to the housing to allow the distal end of the retention body to advance toward the subject to a deployed position and withdraw away from the subject to a retracted position (Figs. 1, 2; [0053]).
Regarding claim 13, Shang discloses that the guidewire holder member is at least a conduit, groove, slit, lumen, bore, or channel (Fig. 1; [).
Regarding claims 14 and 15, Shang discloses that the housing includes a housing channel in the form of a lumen that receives the retention body disposed therein to provide for the retention body being movably attached relative to the housing to allow the distal end of the retention body to advance toward the subject to a deployed position and be withdrawn away from the subject to a retracted position (Figs. 1, 2).
Regarding claims 28-33, Shang discloses that the retention body is capable of securing the cutting tool to the retention body to provide a specified alignment of the cutting tool relative to the retention body whereby advancement of the distal end of the retention body is substantially in the direction going from the proximal end of the retention body to the distal end of the retention body. The alignment of the cutting tool provides for approximately about a 90 degree angle (it is noted that about a 90 degree angle is interpreted as around or approximately) or an acute angle within a range of about 89 to 20 degrees with the distal end of the housing (Figs. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauchwerger in view of Farris (US 2016/0158501A1).
Regarding claim 37, Rauchwerger discloses a method of puncturing a cutaneous layer of a subject for providing guided access to a subcutaneous organ or subcutaneous cavity of the subject. The method includes securing a cutting tool (500) with a retention body (106; C2;L53-60). The retention body is disposed within a housing (108; C2;L33-44). A guidewire (802) is received on the housing to align the housing with the guidewire. The retention body is advanced wherein the cutting tool travels along the guidewire and is advanced toward the subject to a deployed position to perform an incision (C3;L9-18). However, Rauchwerger does not expressly disclose that the cutting tool access the subcutaneous organ or cavity. 
In the same field of endeavor, scalpel and guidewire, Farris teaches a scalpel that is laid against a wire which enters the skin and is advanced, incising the skin and subcutaneous fascia to create an opening [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Rauchwerger with a step of incising the skin and subcutaneous organ, as taught by Farris, for the predictable result of performing the known Seldinger technique. 
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauchwerger in view of Farris (US 2016/0158501A1), as applied to claim 37 above, and further in view of Shang et al. (US 2004/0133227A1, “Shang”).
Regarding claim 38, the combination of Rauchwerger and Farris does not disclose withdrawing the retention body to move the cutting tool away from the subject from a deployed position to a retracted position. 
In the same field of endeavor, scalpels, Shang teaches a device that is positioned at the location of a puncture, making an incision, retracting the blade (2) via a retention body (18) into a housing [0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Rauchwerger and Farris with withdrawing the retention body to move the cutting tool to a retracted position, as taught by Shang, for the predictable result of preventing inadvertent nicks or cuts to the subject after performing the puncture. 
Claim(s) 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Farris (US 2016/0158501A1).
Regarding claims 37 and 38, Shang discloses a method of puncturing a cutaneous layer of a subject for providing guided access to a subcutaneous organ or subcutaneous cavity of the subject. The method includes securing a cutting tool (2) with a retention body (16, 18). The retention body is disposed within a housing (6). A guidewire (Fig. 8) is received on the housing to align the housing with the guidewire. The retention body is advanced wherein the cutting tool travels along the guidewire and is advanced toward the subject to a deployed position to perform an incision and then retracted [Fig. 8; 0052-0053]. However, Shang does not expressly disclose that the cutting tool access the subcutaneous organ or cavity.
In the same field of endeavor, scalpel and guidewire, Farris teaches a scalpel that is laid against a wire which enters the skin and is advanced, incising the skin and subcutaneous fascia to create an opening [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Rauchwerger with a step of incising the skin and subcutaneous organ, as taught by Farris, for the predictable result of performing an incision having a desired depth. 

Allowable Subject Matter
Claim(s) 6-12, 16-27, 29, 30, 32, 33, 39 and 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heppler (US 2012/0226299A1), Heppler (US 2004/0181246A1) and Rauchwerger (US 2013/0218183A1) discloses scalpels that include blades that are guided along wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771